Case 18-10601-MFW   Doc 2960-3   Filed 09/02/20   Page 1 of 7




        EXHIBIT C
                                                                                                                                               Case 18-10601-MFW                                                              Doc 2960-3        Filed 09/02/20        Page 2 of 7




                                                                                                                                                   To:
                                                                                                                                                   Cc:
                                                                                                                                                   Bcc:
                                                                                                                                                                                                          Fw: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No.
                                                                                                                                                   Subject:
                                                                                                                                                                                                          1425024989 -- Application to Dismiss Arbitration


From: Robert Davidson <RDavidson@JAMSADR.com>
Date: May 15, 2020 at 9:31:13 PM EDT
To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>, Karin DeMasi
<KDeMasi@cravath.com>
Cc: Evan Chesler <EChesler@cravath.com>, Patrick Mullarkey <PMullarkey@jamsadr.com>,
Christopher Brancato <CBrancato@jamsadr.com>
Subject: Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref
No. 1425024989 -- Application to Dismiss Arbitration

Dear Ms. Kupferstein, In view of the Estate's position that it intends to oppose a lifting of the stay, please let us know your client's position. Does he wish to move forward? If not, then we should




                                               External (rdavidson@jamsadr.com)
                                                                                                                                                                                                                                                                        Report This Email FAQ
Dear Ms. Kupferstein,
In view of the Estate's position that it intends to oppose a lifting of the stay, please let us know
your client's position. Does he wish to move forward? If not, then we should dismiss the matter.

If, on the other hand he intends to move to lift the stay (notwithstanding the estate's intention
to oppose such an application), he should do so promptly, but certainly no later than June 18th.
If Mr. Weinstein does apply to lift the stay, please submit a copy of the application to me,
Thank you.
Mr. Davidson
From: Robert Davidson <RDavidson@JAMSADR.com>
Sent: Thursday, May 14, 2020 9:30 AM
To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>; Karin DeMasi <KDeMasi@cravath.com>
Cc: Evan Chesler <EChesler@cravath.com>; Patrick Mullarkey <PMullarkey@jamsadr.com>; Christopher
Brancato <CBrancato@jamsadr.com>
Subject: Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989
‐‐ Application to Dismiss Arbitration

Dear Counsel for the Respondent,
Please let us know by Monday whether, in response to Ms. Kupferstein's request, the estate is
willing to join in an application to lift the automatic stay (or at least to state that it will not
oppose such an application by Mr. Weinstein) to permit the proceeding to move forward.
The lifting of the stay will also enable the estate to pay its share of the fees billed to date.
If the estate is willing either to join in an application (or not to oppose such an application by
Mr. Weinstein), the Claimant shall make such an application by June 18, 2020 or face dismissal
of the arbitration.
Mr. Davidson
              Case 18-10601-MFW               Doc 2960-3         Filed 09/02/20         Page 3 of 7



From: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
Sent: Tuesday, May 12, 2020 5:14 PM
To: Robert Davidson <RDavidson@JAMSADR.com>; Karin DeMasi <KDeMasi@cravath.com>
Cc: Evan Chesler <EChesler@cravath.com>; Patrick Mullarkey <PMullarkey@jamsadr.com>; Christopher
Brancato <CBrancato@jamsadr.com>
Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989
‐‐ Application to Dismiss Arbitration

Arbitrator Davidson, please see the attached letter in opposition to the Estate’s Application to Dismiss
the Arbitration.

Phyllis Kupferstein
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213‐988‐7531 main
213‐988‐7528 direct
213‐988‐7532 fax
pk@kupfersteinmanuel.com
www.kupfersteinmanuel.com




The information contained in this e‐mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney‐client communication and/or work product and as
such is privileged and confidential. If the reader of this message is not the intended recipient or agent responsible
for delivering it to the intended recipient, you are hereby notified that you have received this document in error
and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have
received this communication in error, please notify us immediately by e‐mail, and delete the original message.

From: Robert Davidson [mailto:RDavidson@JAMSADR.com]
Sent: Thursday, May 07, 2020 2:04 PM
To: Karin DeMasi <KDeMasi@cravath.com>
Cc: Evan Chesler <EChesler@cravath.com>; Phyllis Kupferstein <pk@kupfersteinmanuel.com>; Patrick
Mullarkey <PMullarkey@jamsadr.com>; Christopher Brancato <CBrancato@jamsadr.com>
Subject: Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989
‐‐ Application to Dismiss Arbitration

Counsel for Mr. Weinstein is invited to respond to the Estate's application to dismiss the
arbitration by the close of business on Tuesday, May 12, 2020.
                Case 18-10601-MFW             Doc 2960-3       Filed 09/02/20       Page 4 of 7




Regards,
Mr. Davidson


From: Karin DeMasi <KDeMasi@cravath.com>
Sent: Monday, May 4, 2020 6:33 PM
To: Christopher Brancato <CBrancato@jamsadr.com>; Robert Davidson <RDavidson@JAMSADR.com>
Cc: Evan Chesler <EChesler@cravath.com>; Phyllis Kupferstein <pk@kupfersteinmanuel.com>; Patrick
Mullarkey <PMullarkey@jamsadr.com>
Subject: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989 ‐‐
Application to Dismiss Arbitration

Arbitrator Davidson,

Pursuant to Mr. Brancato's message below, we attach hereto the Estate's application to dismiss the
Arbitration.



Respectfully submitted,

Karin A. DeMasi




From:        "Christopher Brancato" <CBrancato@jamsadr.com>
To:        "Karin DeMasi" <KDeMasi@cravath.com>, "Phyllis Kupferstein" <pk@kupfersteinmanuel.com>
Cc:        "Evan Chesler" <EChesler@cravath.com>, "Patrick Mullarkey" <PMullarkey@jamsadr.com>
Date:       04/27/2020 03:14 PM
Subject:       RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No. 1425024989




Arbitrator Davidson has instructed me to advise that in view of the lack of a response, he will now
entertain an application to dismiss the arbitration without prejudice.

Best regards,

Chris Brancato



                                Christopher Brancato
            Case 18-10601-MFW              Doc 2960-3       Filed 09/02/20   Page 5 of 7



                            Case Manager
                                                                 TM
                            JAMS ‐ Local Solutions. Global Reach.
                                 th            th
                            620 8 Avenue | 34 Floor | New York, NY 10018
                            P: 212‐607‐2770 | F: 212‐751‐4099
                            www.jamsadr.com

                            Follow us on LinkedIn and Twitter.


From: Christopher Brancato
Sent: Tuesday, March 24, 2020 9:56 AM
To: Karin DeMasi <KDeMasi@cravath.com>; Phyllis Kupferstein <pk@kupfersteinmanuel.com>
Cc: Evan Chesler <EChesler@cravath.com>; Patrick Mullarkey <PMullarkey@JAMSADR.com>
Subject: RE: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989

Dear Parties:

Please see the following message sent on behalf of the Arbitrator:

Dear Counsel:

Your request for additional time is granted. However, I will expect a substantive response in
the next 30 days. After that time, I will entertain an application to dismiss the arbitration.

Mr. Davidson




                            Christopher Brancato
                            Case Manager
                                                                 TM
                            JAMS ‐ Local Solutions. Global Reach.
                                 th            th
                            620 8 Avenue | 34 Floor | New York, NY 10018
                            P: 212‐607‐2770 | F: 212‐751‐4099
                            www.jamsadr.com

                            Follow us on LinkedIn and Twitter.


From: Karin DeMasi <KDeMasi@cravath.com>
Sent: Monday, March 23, 2020 10:30 PM
To: Phyllis Kupferstein <pk@kupfersteinmanuel.com>
Cc: Christopher Brancato <CBrancato@jamsadr.com>; Evan Chesler <EChesler@cravath.com>; Patrick
Mullarkey <PMullarkey@jamsadr.com>
Subject: Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. ‐ JAMS Ref No. 1425024989
             Case 18-10601-MFW             Doc 2960-3       Filed 09/02/20       Page 6 of 7



The Estate has no objection to Claimant's request for additional time, with the Estate's position as noted
below.

Respectfully,

Karin DeMasi




From:      "Phyllis Kupferstein" <pk@kupfersteinmanuel.com>
To:      "Karin DeMasi" <KDeMasi@cravath.com>
Cc:      "Christopher Brancato" <CBrancato@jamsadr.com>, "Evan Chesler" <EChesler@cravath.com>, "Patrick
Mullarkey" <PMullarkey@jamsadr.com>
Date:      03/23/2020 10:24 PM
Subject:      Re: Weinstein, Harvey vs. Weinstein Company Holdings, LLC, et al. - JAMS Ref No. 1425024989




As you may imagine, I am having difficulty communicating with my client, and it is reported that
he has tested positive for coronavirus. I request another few weeks, at least, so that I can
provide advice to him and receive directions about this matter.

Phyllis Kupferstein
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213‐988‐7531 main
213‐988‐7532 fax
pk@kupfersteinmanuel.com




On Mar 23, 2020, at 7:14 PM, Karin DeMasi <KDeMasi@cravath.com> wrote:


Mr. Brancato,

We represent the Weinstein Company’s estate. This matter has been dormant for more than
two years with the company in bankruptcy. We consider the matter to be over and have not
heard anything contrary from Claimant’s counsel at any point despite JAMS’ many outreaches.
We believe the matter can be closed and the arbitration dismissed.

Respectfully,
           Case 18-10601-MFW          Doc 2960-3       Filed 09/02/20   Page 7 of 7




Karin DeMasi


On Mar 17, 2020, at 5:11 PM, Christopher Brancato <CBrancato@jamsadr.com> wrote:


Good afternoon,

Would parties please be able to provide a status update regarding the above-referenced matter?

Regards,

Chris Brancato




                         Christopher Brancato
                         Case Manager

                                                              TM
<image001.png>           JAMS - Local Solutions. Global Reach.
                              th           th
                         620 8 Avenue | 34 Floor| New York, NY 10018
                         P: 212-607-2770 | F: 212-751-4099
                         E: CBrancato@jamsadr.com
                         www.jamsadr.com

                         Follow us on LinkedIn and Twitter.
